Citation Nr: 0028203	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  91-47 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a gastrointestinal 
disorder (residuals of vagotomy with chronic ulcerative 
colitis, peptic acid disease, and duodenal ulcer), currently 
rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945 and from March 1957 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 RO decision which 
denied the veteran's claim for an increase in a 40 percent 
rating for a service-connected gastrointestinal disorder (the 
RO has most recently described such disorder as residuals of 
vagotomy with chronic ulcerative colitis, peptic acid 
disease, and duodenal ulcer).  [Service connection and a 
noncompensable rating are also in effect for residuals of a 
hemorrhoidectomy, but that condition is not involved in the 
instant appeal.]  In August 1992 and January 1996, the Board 
remanded the claim to the RO for additional development.  In 
a February 1999 decision, the RO increased the evaluation for 
the veteran's service-connected gastrointestinal disorder 
(residuals of vagotomy with chronic ulcerative colitis, 
peptic acid disease, and duodenal ulcer) to 60 percent.  The 
veteran has not indicated he is satisfied with this rating.  
Thus, the claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  The case was most recently returned to 
the Board in September 2000.


REMAND

The veteran's claim for an increased rating for a 
gastrointestinal disorder (residuals of vagotomy with chronic 
ulcerative colitis, peptic acid disease, and duodenal ulcer) 
is well grounded, meaning plausible, and the file shows there 
is a further VA duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

This case was previously remanded in August 1992 and January 
1996 for the veteran to undergo special gastrointestinal 
examination to determine the severity of his service-
connected gastrointestinal disorder.  In the prior remands, 
the Board indicated that the claims folder should be made 
available to the examiner to permit a full review of medical 
history.  In particular, it was noted that the veteran 
suffers from non-service-connected Parkinson's disease, which 
has a significant affect on his memory and could prevent him 
from offering pertinent details regarding his past treatment.  
The prior remand orders also requested that both his stomach 
and intestinal disorders be fully examined and that all 
necessary tests and gastrointestinal studies be conducted.  

Following the January 1996 Board remand, VA stomach and 
intestines examinations were partially performed in October 
1996.  The examiner noted that the veteran's claims file was 
not available for review.  It was also noted that diagnostic 
tests related to his gastrointestinal disorder were not 
conducted.  In addition, answers to specific evaluation 
information on the examination forms were not completed.  A 
"disposition" comment by the doctor, on one of the 
examination forms, indicates that he felt that, in order to 
properly complete the examination, the claims folder should 
be obtained and the veteran should be admitted for additional 
studies.

The RO subsequently determined that the October 1996 
examination was inadequate and scheduled another examination 
for January 1999.  The veteran failed to report for the 
January 1999 examination, although the file suggests that a 
change in address may have been involved in his failure to 
report.  In May 1999, RO mail to the veteran at his old 
address was returned (with a new address provided), and in 
June 1999 correspondence to the RO the veteran provided his 
new address.  In a March 2000 memorandum, the veteran's 
representative again provided the veteran's new address and 
stated that the veteran was willing to report for a VA 
examination.  

Under the circumstances of this case, it is the judgment of 
the Board that the veteran should be given another 
opportunity to report for VA examination for his increased 
rating claim.  He should understand, however, that if, 
without good cause, he fails to report for the examination, 
his increased rating claim will be denied in accordance with 
38 C.F.R. § 3.655.  Any recent pertinent medical records 
should also be obtained by the RO.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  


Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify all sources of VA or non-VA 
medical treatment since 1998 for his 
gastrointestinal disability (residuals of 
vagotomy with chronic ulcerative colitis, 
peptic acid disease, and duodenal ulcer).  
The RO should then obtain copies of the 
related medical records which are not 
already on file.  38 C.F.R. § 3.159.  

2.  Thereafter, the veteran should 
undergo a special gastrointestinal 
examination to assess the current 
severity of his service-connected 
gastrointestinal disability (last 
described as residuals of vagotomy with 
chronic ulcerative colitis, peptic acid 
disease, and duodenal ulcer).  A copy of 
the notice to report for examination 
should be placed in the claims folder.  
The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with the examination.  All 
indicated tests and special studies 
should be completed, and the results 
reported in detail.  Both stomach and 
intestinal disorders must be fully 
examined and described, particularly in 
terms of rating criteria.  

3.  After assuring compliance with the 
above development, the RO should review 
the claim for an increased rating for a 
gastrointestinal condition (last 
described as residuals of vagotomy with 
chronic ulcerative colitis, peptic acid 
disease, and duodenal ulcer).  If, 
without good cause, the veteran failed to 
report for the VA examination ordered by 
the present remand, action should be 
taken to deny his claim under 38 C.F.R. 
§ 3.655.  If such is not the situation, 
the RO should review the merits of the 
claim, giving consideration to all 
relevant diagnostic codes, including 
38 C.F.R. § 4.114, Codes 7305, 7308, 
7323, and 7348, as well as to the 
provision of 38 C.F.R. § 4.114 concerning 
assignment of a single rating but with 
possible elevation to the next higher 
evaluation.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



